Citation Nr: 9921741	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for muscle cramps, 
including as a result of exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to June 1967.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The veteran testified at a hearing before the undersigned 
Member of the Board in March 1999.  The veteran stated that 
he would submit further medical evidence.  This medical 
evidence was received by the Board in April 1999, with a 
waiver of review by the RO.  
 

FINDINGS OF FACT

1.  The claim for service connection for muscle cramps, 
including as a result of exposure to Agent Orange, is not 
plausible.

2.  Since the July 1994 unappealed rating decision denying 
service connection for a skin disability, the veteran has 
submitted evidence which is not cumulative or duplicative of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's claim for service connection for skin 
disability on an Agent Orange basis is plausible.

CONCLUSIONS OF LAW

1.  The claim for service connection for muscle cramps, 
including as a result of exposure to Agent Orange, is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a skin disability has been 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The claim for service connection for skin disability on 
an Agent Orange basis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1997).


I.  Muscle Cramps

The veteran claims that service connection is warranted for 
muscle cramps because it developed as a result of his service 
exposure to Agent Orange.  The veteran testified at the March 
1999 hearing that he experienced muscle cramps while in 
service and that he has continued to experience muscle 
cramps, especially in the legs, ever since that time.  He 
asserted that he was treated during service, and has been 
treated ever since service, with Quinine.  

The record does reveal that the veteran served in Vietnam.  
The veteran's service medical records are negative for any 
complaint, finding or diagnosis of muscle cramps.  

The veteran first submitted a claim for service connection 
for muscle cramps in October 1996.  The veteran submitted 
copies of paid receipts which apparently show that the 
veteran has purchased Quinine from a pharmacy since January 
1975.  A June 1993 private medial record notes that the 
veteran was having a lot of leg cramps, particularly at 
night, and that he was controlling the cramps with Quinine.  

The veteran submitted an October 1996 statement from his 
physician, Steven M. Adkins, M.D.  Dr. Adkins reported that 
the veteran had a long history of muscle cramps in his calves 
and thighs dating from the late 1960's.  The symptoms were 
intermittent but fairly frequent and could be quite 
debilitating.  Dr. Adkins noted that the veteran was taking 
Quinine for that problem.  Dr. Adkins further noted that the 
veteran felt that his symptoms might be attributable to 
exposure to Agent Orange.

The veteran also submitted a statement from his former 
physician, Warren Smith, M.D.  Dr. Smith stated that he no 
longer had any of his old medical records but he did recall 
seeing the veteran for muscle aches prior to his (Dr. 
Smith's) retirement.

The Board notes that muscle cramps are not a disease subject 
to presumptive service connection on an Agent Orange basis.  
See 38 C.F.R. § 3.309(e) (1998).  There is no medical 
evidence suggesting that the veteran had any disability 
characterized by muscle cramps in service or that his current 
muscle cramps are etiologically related to service.  Dr. 
Adkins only stated that the veteran believed that the muscle 
cramps were related to exposure to Agent Orange.  No 
physician has provided a medical opinion that the veteran 
currently has muscle cramps as a result of service.  The 
evidence linking the claimed disability to service is limited 
to the veteran's own statements; however, as a lay person, 
the veteran is not competent to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Therefore, the Board 
must conclude that the veteran's claim for service connection 
for muscle cramps, including as a result of exposure to Agent 
Orange, is not well grounded.

II.  Skin Disability

The veteran also contends that he is entitled to service 
connection for a skin disability.  The RO denied entitlement 
to service connection for the claimed skin disability in a 
July 1994 decision.  The RO noted that the evidence did not 
show the veteran to have a skin disability until years after 
discharge from service and any current skin disability was 
not shown to be related to service. 

The evidence of record in July 1994 included the veteran's 
service medical records and private medical records dated in 
1993 and 1994.

The service medical records are negative for evidence of any 
skin disability.  

Private medical records dated from February 1993 to April 
1994 reveal treatment for actinic keratosis, recurrent penile 
wart, and seborrheic keratosis.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the July 1994 rating decision 
includes private medical records, statements from private 
physicians, and a transcript of a hearing before the 
undersigned Member of the Board.  

An August 1996 statement from Dr. Adkins indicates that the 
veteran had severe generalized actinic keratosis which "we" 
believe to be a residual effect of previous Agent Orange 
exposure.  A March 1999 statement from Dr. Adkins notes that 
the veteran had chronic severe actinic keratosis over most of 
his body.  Dr. Adkins felt that it was entirely possible that 
the veteran's condition was a result of, or exacerbated by, 
exposure to Agent Orange in Vietnam.  Since this medical 
evidence reveals a possible connection between the veteran's 
current skin disability and service, it is clearly new and 
material.  Consequently, the veteran's claim for service 
connection for a skin disability is reopened.

The Board further concludes that the medical evidence 
indicating that the veteran's current skin disability is 
possibly etiologically related to his exposure to Agent 
Orange in service establishes that the veteran's claim is 
plausible and thus well grounded.


ORDER

Service connection for muscle cramps, including as a result 
of exposure to Agent Orange, is denied.

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
skin disability is granted.

The Board having determined that the claim for service 
connection for skin disability is well grounded, the appeal 
is granted to this extent.
REMAND

The aforementioned medical opinions suggesting that the 
veteran's skin disability is etiologically related to service 
is sufficient to well ground the claim, but are not adequate 
for adjudication purposes since the physician did not support 
his conclusion and did not provide an assessment of the 
likelihood of a causal relationship between service Agent 
Orange exposure and the veteran's development of actinic 
keratosis.  Therefore, further medical development is 
required.

At the March 1999 hearing the veteran testified that he had 
been examined by a VA physician in the past.  He further 
stated that he had an upcoming VA examination for his skin 
disability at the Sadler Clinic.  The record does not contain 
copies of any VA medical records.

In light of these circumstances, the reopened claim is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess any 
additional records pertinent to his claim 
for service connection a skin disability.  
After obtaining any necessary 
authorization, all health care providers 
identified should be asked for copies of 
the veteran's clinical records not 
currently on file.  The RO should also 
contact appropriate VA facilities, 
including the Sadler Clinic, and request 
copies of all the veteran's medical 
records.  Any records obtained should be 
associated with the claims folders.

2.  The RO should request that the 
veteran ask Dr. Adkins to provide 
clarification concerning his earlier 
opinions, to include an assessment of the 
likelihood that the veteran's actinic 
keratosis was caused or aggravated by 
service Agent Orange exposure and an 
explanation of the reasons for his 
opinion.

3.  After the above actions have been 
accomplished, the RO should arrange for a 
VA examination of the veteran by a 
dermatologist to determine the nature, 
extent, and etiology of any currently 
present skin disorders.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.  With 
respect to any chronic skin disorders 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder(s) 
is(are) etiologically related to the 
veteran's exposure to Agent Orange in 
service.  The rationale for all opinions 
expressed should be provided.

4.  Thereafter, the RO should undertake 
any other indicated development and then 
adjudicate on a de novo basis the 
reopened claim for service connection for 
skin disability. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no 



opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

